Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 The undersigned executive officers of Wellesley Bancorp, Inc. (the “Company”) hereby certify that this Annual Report on Form 10-K for the year ended December 31, 2013 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. March 24, 2014 By: /s/Thomas J. Fontaine Thomas J. Fontaine President, Chief Executive Officer and Chairman of the Board (principal executive officer) By: /s/ Gary P. Culyer Gary P. Culyer Chief Financial Officer and Treasurer (principal financial and accounting officer)
